Citation Nr: 1008289	
Decision Date: 03/05/10    Archive Date: 03/11/10

DOCKET NO.  09-38 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active service from February 1950 to February 
1954.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a July 2008 rating decision of 
the St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).
 

FINDINGS OF FACT

1.  The Veteran was separated from service in 1954.

2.  The Veteran's lay statements that hearing loss and 
tinnitus have been present for many years do not establish 
that the onset of hearing loss was present proximate to 
service or chronically and continuously thereafter.  

3.  The medical evidence is unfavorable to the Veteran's 
claims.


CONCLUSIONS OF LAW

1.  Criteria for service connection for bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.303 (2009).

2.  Criteria for service connection for tinnitus have not 
been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for hearing loss and 
tinnitus.  He contends that he is entitled to service 
connection for hearing loss and tinnitus because he was 
exposed to combat noise in service.

Before assessing the merits of the appeal, VA's duties to the 
claimant must be examined.  

VA's duties to the claimant

The Veterans Claims Assistance Act of 2000 (VCAA) specifies 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

With claims for service connection, the notice requirements 
of the VCAA apply to all five elements of a service-
connection claim, including: (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Further, this notice must include information that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

In this case, the Veteran was first notified in January 2008 
of the evidence not of record necessary to substantiate his 
claims for service connection, and advised of the evidence he 
was expected to provide and the evidence that VA was 
responsible to obtain.  The January 2008 notice advised the 
Veteran of criteria for assigning a disability evaluation and 
an effective date for an award of service connection if a 
claim for service connection is granted.  Thus, the January 
2008 notice met each criterion for compliance with the VCAA.  
After the RO issued the January 2008 notice which was 
specific to the Veteran's claims for service connection for 
hearing loss and tinnitus, the RO issued additional VCAA 
notices to the Veteran regarding other claims.

The Veteran's responses to the 2008 notice establish that he 
understood his responsibility and VA's responsibility to 
obtain evidence and establish that he understood what types 
of evidence he might provide to meet the criteria for service 
connection.  The Veteran's communications demonstrate that he 
understood the requirements for establishing service 
connection.  Given the facts of this case, the Board finds 
that VA has fulfilled its VCAA notification duties to the 
Veteran to the extent necessary. 

Duty to assist

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting in the 
procurement of service treatment records, other official 
service department records as necessary, pertinent treatment 
records, and providing an examination, when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The service 
treatment records were obtained, and are associated with the 
claims files.

The Veteran was afforded VA examinations.  The Veteran's VA 
clinical records have been obtained.  He has not identified 
any non-VA treatment records or any other clinical or non-
clinical evidence that might be relevant to his claim.  The 
duty to assist has been met.  

Hence, no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Appellate review may proceed.  

Law and regulations applicable to a claim for service 
connection 

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 110, 1131.  Disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.   38 C.F.R. § 
3.310.    Additionally, service connection may be awarded for 
a "chronic" condition when a disease defined by statute or 
regulation as a chronic disease manifests itself and is 
identified as such in service (or within the presumption 
period under 38 C.F.R. § 3.307), and the Veteran presently 
has the same condition.  Hearing loss, depending on the type 
of hearing loss diagnosed or known etiology, and tinnitus, 
are included in the list of disabilities defined by 
regulation as chronic.  38 C.F.R. § 3.309.

Service connection may be granted when a disease manifests 
itself during service (or during the presumptive period) but 
is not identified until later, there is a showing of 
continuity of symptomatology after discharge, and medical 
evidence relates the symptomatology to the Veteran's present 
condition.  38 C.F.R. § 3.303; see Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  The fact that an injury was 
incurred in service does not, alone, warrant an award of 
service connection, in the absence of evidence that the in-
service injury results in current disability.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992) (noting that service 
connection may not be granted unless a current disability 
exists).

A Veteran is competent to testify as to a condition within 
his knowledge and personal observation.   See Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Bruce v. West, 11 Vet. 
App. 405, 410-11 (1998) (finding Veteran competent to 
describe dry, itchy, scaling skin); but see Layno v. Brown, 6 
Vet. App. 465 (1994) (cautioning that lay testimony that 
Veteran suffered a particular illness (bronchial asthma) was 
not competent evidence because matter required medical 
expertise); see also Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007) (competent testimony "can be rejected only 
if found to be mistaken or otherwise deemed not credible).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

Facts and analysis

The Veteran contends that he was exposed to combat noise in 
service.  The Veteran sustained combat injuries, and exposure 
to combat noise is conceded.   The Veteran's service 
treatment records disclose no complaints of hearing loss or 
tinnitus.  No hearing loss or tinnitus was noted at the time 
of his service separation examination in February 1954.  The 
separation examination for hearing loss consisted of a 
whisper test.  

The record establishes that the Veteran worked as an 
electrical engineer responsible for industrial machinery at a 
Monsanto Corporation plant for 35 years.  He sometimes wore 
hearing protection during his employment.  The Veteran 
reported no other post-service noise exposure.  

The Veteran provided a copy of a 2003 discharge summary for a 
private hospitalization.  That discharge summary reflects 
that the Veteran "had hearing loss."  The discharge summary 
does not indicate that the Veteran reported a date of onset 
for the hearing loss or that there was any evaluation of the 
severity of hearing loss.  VA clinical records dated in 
January 2008 disclose that the Veteran sought VA assistance 
to obtain hearing aids.  The Veteran did not report a date of 
onset of hearing loss or tinnitus.  

The Veteran was afforded VA examination in May 2009.  The 
examiner noted that, although the whisper test results at the 
time of the Veteran's service separation were within normal 
limits, the whisper test was insensitive to high-frequency 
hearing loss, and would not have revealed such hearing loss.  
The examiner concluded that the Veteran had a positive 
history of post-service occupation exposure to noise.  The 
Veteran's report of onset of hearing loss was not noted.  As 
to tinnitus he Veteran reported that tinnitus had been 
present for "years."  Audiometric examination disclosed an 
average hearing loss of more than 62 decibels in each ear.  
The examiner assigned a diagnosis of sensorineural hearing 
loss.  The objective findings of hearing loss meet the 
regulatory definition of hearing loss.  38 C.F.R. § 3.385.

The examiner concludes that it was less than likely (less 
than a 50 percent probability) that the Veteran's hearing 
loss was caused by or was a result of in-service acoustic 
trauma.  The provider explained that the conclusion was based 
on a conceded history of noise exposure in service, no 
evidence of hearing loss at the conclusion of service, the 
long history of civilian noise exposure, the confirmation of 
the hearing loss, and the Veteran's age.  

There is no written contention that the Veteran noticed 
hearing loss in service or within one year following service.  
There is no notation that the Veteran noted tinnitus in 
service or within one year following service.  The earliest 
medical evidence of record is in 2003, some 49 years 
following the Veteran's service discharge.  Although the 2003 
private clinical records discloses that a hearing loss was 
already present, this evidence does not establish that 
hearing loss was present  in 1954 or 1955 or was chronic and 
continuous after the Veteran's 1954 service discharge.

The Veteran has not provided lay evidence that his hearing 
loss or tinnitus was first manifested in service or within 
one year thereafter, other than his statement that he was 
exposed to combat noise in service.    

The Veteran has not provided any clinical records which 
demonstrate when hearing loss was first medically diagnosed.  
The fact that hearing loss was present in 2003 does not 
support a finding that the hearing loss present in 2003 is 
related to the Veteran's service in 1950 to 1954, even 
accepting as credible the Veteran's statement that hearing 
loss and tinnitus had been manifested for many years prior to 
2003.  The Veteran has not, however, specifically alleged 
that hearing loss or tinnitus has been present chronically or 
continuously since his service.  The Veteran's sole lay 
allegation appears to be that he is entitled to service 
connection because he was exposed to hazardous noise in 
service.  Although such exposure is conceded, as noted above, 
the criteria for service connection are not met until there 
is evidence which demonstrates that the in-service exposure 
to noise results in a current disability.  Such evidence is 
not of record.  

The Board notes that the Veteran's representative argued, in 
the January 2010 Informal hearing presentation, that the fact 
that the Veteran's whisper test failed to reveal hearing loss 
should not preclude an award of service connection for 
hearing loss.  The Board notes that the examiner who 
conducted the May 2009 VA examination specifically noted that 
the whisper test was not sensitive to the most common type of 
hearing loss.  The Board notes that the examiner relied on 
several factors other than the lack of demonstrated hearing 
loss on separation examination when arriving at the 
conclusion that the Veteran's current hearing loss and 
tinnitus are not related to his service. 

The Veteran has not identified occupational, employment, 
medical or other records prior to 2003 which might be 
available to support his claim.  In the absence of medical or 
lay evidence that hearing loss or tinnitus was first 
manifested in service or within one year thereafter, no 
presumption of service connection is applicable.  38 C.F.R. 
§ 3.309; Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).  

The sole medical opinion, rendered by the VA examiner who 
conducted the 2009 VA examination, is unfavorable to the 
Veteran's claim for service connection for hearing and to the 
claim for service connection for tinnitus.  This opinion 
provides a reasoned rationale for the conclusions that the 
Veteran did not incur hearing loss or tinnitus in service or 
as a result of service.  This opinion is the most persuasive 
evidence of record.  

Because the May 2009 clinical opinion, which is the most 
persuasive evidence of record, is unfavorable to the 
Veteran's claims, the preponderance of the evidence is 
against the claims.  There is no reasonable doubt which may 
be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b).  
The claims must be denied.


ORDER

The appeal for service connection for bilateral hearing loss 
is denied.

The appeal for service connection for tinnitus is denied.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


